oo utl w a2p department of the treasury person to contact employee id number tel fax refer reply to in re tax period s ended form required to be filed employer_identification_number internal_revenue_service appeals_office s pine island road suite plantation fl release number release date date date a name b address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 our adverse determination was made for the following reason s you do not qualify for exemption under sec_501 of the code since your primary activity is to fumish on a rental basis a facility to a sorority and to carry out the day to day operations of that sorority's alumni activities your historic preservation activity is incidental to your primary purpose of supporting the activities of the active members and alumni of the sorority the public receives only an incidental benefit from your ongoing maintenance and preservation of the sorority house which is found on the national register of historical places your primary purpose is serving the sorority through housing and social activities which are not qualifying under c you do not qualify for exemption as an organization described in sec_501 of the code contributions to you are not deductible under sec_170 you do remain exempt under sec_501 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate by calling and ask the taxpayer_advocate for assistance or you can contact the taxpayer_advocate for the irs office that issued this adverse determination by writing to the office_of_the_taxpayer_advocate west 15th street suite helena mt we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil dollar_figure tax_exempt_and_government_entities_division date date legend c sorority h university p state u date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you meet the organizational_test under c of the code no for the reasons below do you qualify for exemption under sec_501 of the code no for the reasons below o b facts you are a corporation formed on u and operate pursuant to the laws of the state of p you are currently a c organization that owns and operates property for the benefit of the c sorority at the h your amended articles of incorporation state your purposes in part as to acquire by lease purchase construction acceptance of gift or otherwise a proper and suitable house or home for c at h and to acquire by lease purchase construction acceptance of gift or otherwise proper and suitable houses or homes for any chapter of the sorority and to acquire by lease purchase construction acceptance of gift or otherwise all proper and suitable rooms quarters house or homes for_the_use_of sorority alumnae to purchase own lease or rent use construct accept gifts of occupy and maintain rooms buildings houses homes and premises for the purposes herein mentioned either for or on behalf of the corporation itself or for hire the articles of incorporation also state you are formed exclusively for charitable religious educational and scientific purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code your bylaws state the purposes of this corporation shall be as stated in the articles of incorporation of the corporation as amended and to acquire hold lease and convey such real and or personal_property for the purpose of furnishing financial aid and assistance in the education of students at the h with c to preserve the real_property that is the chapter house owned by the corporation a certified_historic_structure to cultivate fraternal relations among alumnae professors and active members of c to advance and promote the general interests of c to assist with the need for education support of c members as they pursue college degrees at the h you state the specific purposes and description of activities for which you were formed are as follows first to acquire hold lease and convey such real and or personal_property for the purpose of furnishing financial aid and assistance in the education of students at the h with c access to study facilities includes a library and study rooms second a very significant purpose of yours is to preserve the real_property that is the chapter house owned by the corporation the property owned is on the national register of historic places third to cultivate fraternal relations among alumnae professors and the active members of c fourth to advance and promote the general interests of c fifth we determined that there was a need for educational support of members of c as they pursue college degrees at the h as the members of the sorority struggle to balance the need to work with the amount of time that must be devoted to educational pursuits it has become increasingly difficult to focus the required attention to studies and to achieve academic excellence educational support from our group will allow members to focus more time on academics your initial activity description was as follows capital campaign -- this is being conducted by alumnae members of c the capital campaign is centered in p but will reach across the country to all living members of c and family of deceased members this capital campaign will further our tax-exempt purpose in that the money we raise will be given to members of c for scholarships educational improvements to the chapter facility and the betterment and long term preservation and maintenance of the historically registered facility initially about total time will be dedicated to preparing for and executing the capital campaign and post campaign activities very little funds will be used to support the capital campaign necessary expenditures are covered by funds that are budgeted for this purpose of our your info for potential members is the same information provided to all prospective members of c your mission statement c is an organization of women which seeks for every member throughout her life bonds of friendship mutual support opportunities for self-growth respect for intellectual development and an understanding of and an allegiance to positive ethical principles ten reasons to join e c embraces ancient greek values of goodness truth beauty and ethical living c stresses social responsibility and philanthropy as integral to citizenship c is a single sex oasis in a mainly coed campus environment c is a family away from home breaking down campus-size and impersonality c provides sisterhood support via alumnae organizations in hundreds of cities c sustains members in bad times celebrates good times and shares all times e e e c offers a surprising diversity of background and interest among its members c focuses on academics and helping its members to appreciate learning c provides leadership and organizational management opportunities c helps members in personal growth self-awareness esteem and confidence c emphasizes the importance of inter-personal cooperation despite different viewpoints your financial data for years used to directly support the day to day operations of c through shows thatover of total revenue was rent from c was only members of c to cover the cost of the day-to-day operations of c of your income while over came from various fees from some of these fees were described as follows e maintenance fee c is paying you for routine maintenance of facility and contacts and insurance premiums for the academic year e regular board fee c is paying you for operating costs of the facility including kitchen meals house upkeep salaries and wages for the academic year e transient board fee c is paying you for some meals for live-out members of d as well as operating costs of facility including kitchen meals house upkeep salaries and wages for the academic year e house fee c is paying you to ensure operating costs of facility are covered including kitchen meals house upkeep salaries and wages for the academic year these fees are paid to you directly support the day-to-day activities of c which is a c organization your financial data for years used to directly support the day to day operations of c through also shows of total expenses were some of these expense accounts were described as follows e house department account used for salaries food supplies utilities and minor repairs any excess at end of year is to be used for maintenance and upkeep of house for the academic year e insurance account used for property and content insurance of the facility as well as directors’ and officers’ insurance e routine upkeep repairs account used for building repairs computer repairs summer cleaning summer lawn care equipment repairs painting and other routine upkeep repairs e major repairs redecorating account used for redecorating and major improvements that are not designated or restricted in any way for historical restoration or historical preservation minutes from meeting agendas show along with reports on the chapter house that you also discuss events among current and former students that belong to c this includes bids for potential new members fundraising events and activities for alumni such as brunches balls conventions and payments of dues e-mail correspondence shows discussions relating to certain events for fundraising of the alumni association of c and the recruitment of new members into that alumni association including events such as homecoming banquets and various fundraisers you included with your application information forms for new alumni members and how their dues would be used a chart of your activities shows along with multiple fundraisers supporting the house you conduct brunches celebrations dinners parties and various other social functions to further the purposes of serving your alumni you have indicated interactions with parents and family members the school football team school professors and social functions for members and guests as activities you open your building for photo shoots weddings and related_services and for school related celebrations in addition to renting the house to current members of c law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code clubs provides for the exemption from federal_income_tax of corporations organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c - b i of the regulations state that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 c of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1 c -1 d ii organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests of the regulations provides that an organization is not revrul_64_118 1964_1_cb_182 an organization does not qualify for exemption from federal income_taxation under sec_501 of the code where its primary activity is to furnish on a rental basis a chapter house to a fraternity which is composed of students a corporation fund or foundation so organized may however under proper circumstances be classified as a club organized and operated exclusively for pleasure recreation and other nonprofit purposes and exempt from federal_income_tax under the provisions of sec_501 of the code revrul_67_391 1967_2_cb_190 a nonprofit organization formed to develop and distribute a community land-use plan may be exempt from tax sec_1_501_c_3_-1 sec_501 ‘86 code revrul_69_573 1969_2_cb_125 holds that a college fraternity that maintains a chapter house for active student members is exempt from federal taxation under sec_501 rather than sec_501 therefore contributions to the fraternity are not deductible under sec_170 revrul_69_573 citing 307_f2d_357 5th cir and 60_f2d_50 2d cir states that although the typical college fraternity does in some degree contribute to the cultural and educational growth of its members during their student years that is not its primary purpose such an organization is primarily a social_club in that its major functions are to provide a meeting place for its members living quarters and the headquarters for their entertainment revrul_75_470 1975_2_cb_207 preservation of buildings having historical or architectural significance a nonprofit organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to open the structures for viewing by the general_public qualifies for exemption sec_1_501_c_3_-1 sec_501 '86 code revrul_86_49 1986_1_cb_243 preservation of properties having historical or architectural significance ‘an organization formed for the purposes of preserving the historic or architectural character of a community through the acquisition and occasional restoration of historically or architecturally significant properties and subsequent disposition of these properties qualifies for exemption under sec_501 sec_1_501_c_3_-1 sec_501 '86 code in 326_us_279 the u s supreme court ruled that an organization which engaged in some educational activities but pursued non-profit goals outside the scope of the statute was not exempt under sec_501 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code you have a mix of charitable and social recreational activities therefore you are not serving exclusively c purposes per sec_1 c - b i of the regulations you fail the organizational_test as your articles of incorporation do not limit your purposes to those compliant under c your organizing document lists acquiring a suitable home for c any chapter of c or any alumnae of c as one of your purposes this does not further an exclusively c purpose sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code you engage in substantial non-exempt activities by supporting the social and recreational activities of c this is done by promoting the general purposes of c and in the recruitment of new members for this reason you fail the operational_test sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section as shown above you fail both the organizational and operational tests and therefore do not qualify for exemption under c you are not organized or operated exclusively for exempt purposes unless you serve a public rather than a private interest per sec_1 c -1 d ii of the regulations while one of your purposes is to maintain the house which constitutes a c activity for historical preservation this is not an exclusive purpose or activity you also serve social and recreational purposes in a more then substantial manner by supporting the alumni functions of c which are consistent with your designation as a social_club under c since you are not serving exclusive c purposes you do not meet the qualifications for exemption under the section you are very similar to revrul_64_118 where your primary activity is to furnish on a rental basis a chapter house to a fraternity composed of students your given activities are to acquire hold lease and convey such real and or personal_property for the purpose of furnishing financial aid and assistance in the education of students at h with c second to preserve the real_property that is the chapter house for this reason you do not meet the qualification for exemption under c similar to revrul_69_573 you are a college sorority alumnae association that maintains a chapter house for active student members and are exempt from federal taxation under sec_501 rather than c although the typical college sorority does in some degree contribute to the cultural and educational growth of its members during their student years that is not its primary purpose such an organization is primarily a social_club in that its major functions are to provide a meeting place for its members living quarters and the headquarters for their entertainment your given activities include various alumni social gatherings and events and documents provided with your application show your intent on increasing and maintaining alumni members your given purposes also are not limited to those that are exclusively c and include cultivating fraternal relations among alumnae professors and the active members of c while you have indicated your intention to maintain a building on the historical register as a qualifying activity as separate from the existing alumni activities details given with your application e mails agendas the membership materials show that you remain one in the same the ruling in better business bureau held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes though the maintenance of a historical building furthers a c purpose this is not your only activity nor is it an exclusive activity you have listed various events that demonstrate a social purpose for the benefit of and to further the existence of the alumni association while your given purpose is to maintain the house the facts show that you are still conducting the ongoing activities of a membership and alumni chapter and any c purposes are incidental applicants position you are preserving a certified_historic_structure on the national historic registry under sec_170 c iv and sec_170 c ii and just renting that structure to a sorority chapter you support this position by citing revenue rulings and you state the key differences between revrul_64_118 and you is that preservation of a historical structure has come into play between and today public policy has changed to consider saving and preserving historical structures as conservation and conservation is considered a charitable purpose as a part of that broad public policy you also cited several private letter rulings that cannot be used as precedent here service response to applicant’s position you do not qualify for exemption under sec_501 c of the code since your primary activity is to furnish on a rental basis a facility to a sorority and to carry out the day to day operations of that sorority's alumni activities your preservation activity is incidental to your primary purpose of supporting the activities of the active members and alumni of the sorority the public receives only an incidental benefit from your ongoing maintenance activities your primary purpose is serving the sorority through housing and alumni activities which are not qualifying under c you differ from rr and in that you are not maintaining the house for the benefit or education of the general_public but rather to allow for members of sorority to have a residence while you have indicated the house is on occasion opened for tours this was only done during parents and homecoming weekend and for events such as weddings and school related celebrations the organization in rr formed to provide land use plans and on rare occasions would acquire land the plan would eliminate future blight and provide education to the general_public and was therefore serving c purposes you own and maintain one building in addition to other activities not serving exclusive c purposes and are therefore dissimilar to the organization in that ruling conclusion based on the facts and information provided you fail the organizational_test as you are not organized or operated exclusively for c exempt purposes you conduct more then an incidental amount of social and recreational activities and exist to serve members rather then the general_public therefore you are not described in sec_501 of the code you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you do remain exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428you provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number ‘are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
